Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments with respect to claims 16-31 have been considered but are moot because the arguments are moot in view of the new grounds of rejection in view of Blumschein et al. (US 2013/0221976 A1).

Claim Status
Claims 16-31 are pending.
Claims 1-15 are cancelled.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


2.	Claims 16-17, 24 and 26-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yelgin (US 2011/0163777 A1) in view of Girgis et al. (US 4,812,995 A) in further view of Blumschein et al. (US 2013/0221976 A1)
 


    PNG
    media_image1.png
    932
    751
    media_image1.png
    Greyscale

3	Regarding to claim 16, Yelgin discloses a method of generating an error signal (Fig. 1-4 Item 19, 34 a, 34b & 35 discloses determine whether fault exists and fault type in Paragraph [0042, 0045 & 0062]) indicating an error type  (Fig. 1-4 Item 35a or 35b discloses determine a fault whether this is a single-pole or a two-pole (step 36a or 36 b) fault in Paragraph [0041 & 0062-0064]) of an error in a multi-phase electrical energy supply network (Fig. 1-4 Item 10 discloses a three-phase electrical power supply system in Paragraph [0040]) the method comprising: 
	acquiring measured values at least one measurement point (Fig. 1-4 Item 16 a discloses detecting measured values such as current/voltage in Paragraph [0041]) in the energy supply network (Fig. 1-4 Item 10) the measured values describing a current operating state of the energy supply network (Fig. 1-4 Item 16 discloses measured values to decide whether the operating state of the power transmission line 13 is or is not permissible in Paragraph [0041]); 
	transmitting the measured values to a protection device (Fig. 1-4 Item 15 discloses protective devices received measured signals 16 a in Paragraph [0041-0042]), the protection device having an evaluation device (Fig. 1-4 Item 15 discloses protective devices with a control (not shown) to process the signals to determine fault in Paragraph [0041 & 0058]); 
	using the measured values in the evaluation device (Fig. 1-4 Item 15 discloses detect measured values  in the form of current and voltage measured values at measurement points 16 a and 16 b in Paragraph [0041-0042]) to evaluate each potential loop (Fig. 1-4 Item 13 discloses a three-phase power transmission line in Paragraph [0040]) of the energy supply network (Fig. 1-4 Item 10) that may be affected by an error  (Fig. 1-4 Item 19 discloses identified at the fault location in Paragraph [0041 & 0045]) with respect to a recognition of the error type (Fig. 1-4 Item 35a or 35b discloses determine a fault whether this is a single-pole or a two-pole (step 36a or 36 b) fault in Paragraph [0041 & 0061-0064]) of the error (Fig. 1-4 Item 15 discloses detects possible occurrence of faults for example shorts or ground faults, in Paragraph [0041]); and 
for each potential loop (Fig. 1-4 Item 13 discloses a three-phase power transmission line in Paragraph [0040]), evaluating the measured values and/or values derived from the measured values by applying at least two different protection criteria, wherein each of the at least two protection criteria (Fig. 1-4 Item 35 discloses determine a fault due to step 35 to determine whether this is a single-pole or a two-pole (step 36a or 36 b) fault in Paragraph [0041 & 0062-0064]), is capable of  identifying the same error type (Fig. 1-4 Item (step 35a or 35b) discloses determine a fault such as single-pole/two-pole  balance/unbalanced (step 33a or 33 b) fault in Paragraph [0041 & 0062-0064]) of the error present in the respective loop thus evaluated (Fig. 1-4 Item 15 discloses determine fault location 19 in the power network 10 in Paragraph [0040]); and
	if an error is present, generating the error signal  (Fig. 1-4 Item 19, 34 a, 34b & 35 discloses determine whether fault exists and fault type in Paragraph [0042, 0045 & 0062]) in consideration of all available results for the evaluation of the protection criteria (Fig. 1-4 Item 34 a & 34b discloses determine whether fault exists and fault type in Paragraph [0062-0064]).

    PNG
    media_image2.png
    987
    790
    media_image2.png
    Greyscale

However Yelgin does not explicitly teach at least a second protection criteria is capable of independently identifying the same error type
However, Girgis teaches at least a second protection criteria is capable of independently (Fig. 1-2 Item 80 & 82 discloses determine faults from simultaneously processes voltage and current data samples in two separate in Col 9 Lines [0038-0067]) identifying the same error type (Fig. 1-2 Item 54 discloses identifies the computed a posteriori probability weight factors in Col 2 Lines [0060-0067]) to Col 3 Lines [0001-0010]); and
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a single-pole or a two-pole fault in a three-phase electrical power supply system as taught by Yelgin to further utilize real time to the actual condition of each phase of the line, faulted as taught by Girgis in order to compute a posteriori probabilities indicative of a faulted phase to highly accurate values,  (in abstract).
However Yelgin in view of Girgis does not explicitly teach error type of the error, wherein the error type of the error is selected from the group consisting of an error direction and a defective loop; 
However, Blumschein teaches error type of the error, wherein the error type of the error is selected from the group consisting of an error direction and a defective loop (Fig. 1, 6-7 Item step 68 discloses In this case a forwards direction means the detection of an error from the direction of the monitored power supply line, while a backwards direction enables an external error outside the monitored line to be deduced in Paragraph [0063]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a single-pole or a two-pole fault in a three-phase electrical power supply system as taught by Yelgin in view of Girgis to further utilize monitoring a power supply line supplied at one end for ground faults as taught by Blumschein in order for direction measurement algorithm for a phase-ground loop detects a forwards direction while a backwards direction is detected for the other phase-ground loop in Paragraph [0006]).

4	Regarding to claim 17, Yelgin discloses the method according to claim 16, which comprises evaluating the protection criteria in parallel (Fig. 1-4 Item 33a & 33B discloses protection criteria in parallel step to determine whether this is a single-pole or a two-pole fault.is present in Paragraph [0013 & 0040]).

5	Regarding to claim 24, Yelgin discloses the method according to claim 16, which comprises 
evaluating a respective protection criterion only if all measured values and/or derived values required for the evaluation of the respective protection criterion are available (Fig. 1-4 Item 34 a, 34b, & 35 disclose determine whether fault exists and fault type such as  a single-pole or a two-pole fault in Paragraph [0062]).

6	Regarding to claim 26, Yelgin discloses the method according to claim 16, wherein the error signal indicates a direction of an error as an error type (Fig. 1-4 Item 19, 34 a, 34b & 35 discloses the fault is assumed to have been identified at the fault location (direction) 19 by the responsible protective device 15 in Paragraph [0042, 0045 & 0062]).

7	Regarding to claim 27, Yelgin discloses the method according to claim 16, wherein the error signal indicates a defective loop as an error type (Fig. 1-4 Item 19, 34 a, 34b & 35 discloses the fault is assumed to have been identified at the fault location (direction) 19 by the responsible protective device 15 in Paragraph [0042, 0045 & 0062]).

8	Regarding to claim 28, Yelgin discloses the method according to claim 16, which comprises: 
generating a first error signal which, as an error type, indicates a direction of an error (Fig. 1-4 Item 19, discloses the fault is assumed to have been identified at the fault location (direction) 19 by the responsible protective device 15 in Paragraph [0042, 0045 & 0062]);
generating a second error signal which, as an error type, indicates a defective loop (Fig. 1-4 Item 34 a, 34b discloses the fault such as single-pole or double-pole faults in Paragraph [0042, 0045 & 0062]; and
generating an overall error signal in consideration of the first and second error signals (Fig. 1-4 Item 37 a, 37b discloses the fault such as single-pole or double-pole faults in Paragraph [0042, 0045 & 0062-0064]).

9	Regarding to claim 29, Yelgin discloses the method according to claim 28, which comprises: 
using the evaluation unit (Fig. 1-4 Item 15 discloses protective devices with a control (not shown) to process the signals to determine fault in Paragraph [0041 & 0058]) to verified whether an error is present in a protection zone of the energy supply network which is directly monitored by the protection device, and generating an error zone signal if an error is present in the protection zone (Fig. 1-4 Item 19, discloses the fault is assumed to have been identified at the fault location (direction) 19 by the responsible protective device 15 in Paragraph [0042, 0045 & 0062]);; and
generating the overall error signal also in consideration of the error zone signal (Fig. 1-4 Item 37 a, 37b discloses the fault such as single-pole or double-pole faults in Paragraph [0042, 0045 & 0062-0064].

10	Regarding to claim 30, Yelgin discloses a protection device (Fig. 1-4 Item 15 discloses protective devices received measured signals in Paragraph [0041-0042]) for generating an error signal indicating an error type  (Fig. 1-4 Item 35a or 35b discloses determine a fault whether this is a single-pole or a two-pole (step 36a or 36 b) fault in Paragraph [0041 & 0062-0064]) of an error in a multi-phase electrical energy supply network, the protection device comprising: 
a measured value detection device (Fig. 1-4 Item 15 discloses protective devices which detect measured values 16 in Paragraph [0041-0042]) for detection of measured values at least one measurement point (Fig. 1-4 Item 16a discloses measured point in Paragraph [0041-0042]) in the energy supply network (Fig. 1-4 Item 10), wherein the measured values represent a current operating state of the energy supply network; and
an evaluation device (Fig. 1-4 Item 15 discloses detect measured values in the form of current and voltage measured values at measurement points 16 a and 16 b in Paragraph [0041-0042]) disposed to receive the measured values from said measured value detection device; and
said evaluation device (Fig. 1-4 Item 15 discloses detect measured values in the form of current and voltage measured values at measurement points 16 a and 16 b in Paragraph [0041-0042]) disposed being configured to execute the method according to claim 16 by using the measured values (Fig. 1-4 Item 15 discloses protective devices which detect measured values 16 in Paragraph [0041-0042]) to evaluate each potential loop (Fig. 1-4 Item 13 discloses a three-phase power transmission line in Paragraph [0040]) of the energy supply network (Fig. 1-4 Item 10 discloses a three-phase electrical power supply system in Paragraph [0040])  that can be affected by an error, with respect to a detection of an error type  (Fig. 1-4 Item 35a or 35b discloses determine a fault whether this is a single-pole or a two-pole (step 36a or 36 b) fault in Paragraph [0041 & 0062-0064]) of an error and, in the event of the presence of an error, to generate the error signal (Fig. 1-4 Item 19, 34 a, 34b & 35 discloses determine whether fault exists and fault type in Paragraph [0042, 0045 & 0062]).


11.	Claims 18-23, 25, and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yelgin (US 2011/0163777 A1) in view of Girgis et al. (US 4,812,995 A) in view of Blumschein et al. (US 2013/0221976 A1) in further view of Vitins (US 4,179,651 A).

12	Regarding to claim 18, Yelgin discloses the method according to claim 16, which comprises: 
multiplying a result of the evaluation of the respective protection criterion (Fig. 1-4 Item 44 discloses a fault identification algorithm multiplied by a factor m in Paragraph [0065-0066]); and
However Yelgin in view of Girgis and Blumschein does not explicitly teach multiplying a result by a weighting factor to form a weighted result;
for each potential loop combining all the weighted results to form an overall result; and
However, Vitins teaches multiplying a result by a weighting factor to form a weighted result (Fig. 1 Item 3 discloses a multiplier 3 provides a relative weighting between the current signal and the voltage signal in Col 2 Lines [0030-0045]);
for each potential loop combining (Fig. 1 Item 4, 5, & 10 discloses an add, subtract, and combining member in Col 2 Lines [0025-0045] & Col 3 Lines [0001-0005]) all the weighted results to form an overall result (Fig. 1 Item 3 discloses a multiplier 3 provides a relative weighting between the current signal and the voltage signal in Col 2 Lines [0030-0045]); and
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a single-pole or a two-pole fault in a three-phase electrical power supply system as taught by Yelgin in view of Girgis and Blumschein to further utilize a s method of supervising an electrical line for short circuits as taught by Vitins in order for current and voltage signals are relatively weighted by multiplying at least one of these signals by a weighting factor which is at least approximately free of phase rotation (in abstract).

13	Regarding to claim 19, Yelgin discloses the method according to claim 18, which comprises generating the error signal (Fig. 1-4 Item 19, 34 a, 34b & 35 discloses determine whether fault exists and fault type in Paragraph [0042, 0045 & 0062]) in consideration of the overall results for all the loops evaluated (Fig. 1-4 Item 19 discloses identified error at the fault location in the three phase loop 13 in Paragraph [0041 & 0045]).


14. Regarding to claim 20, Yelgin discloses the method according to claim 18,
However Yelgin in view of Girgis and Blumschein does not explicitly teach for each potential loop, selecting the weighting factors applied for all the protection criteria thus evaluated such that a sum thereof is equal to 1.
However, Vitins teaches for each potential loop, selecting the weighting factors applied for all the protection criteria thus evaluated such that a sum thereof is equal to 1 (Fig. 1 Item 3 discloses a multiplier 3 provides a relative weighting and summation circuit having an addition member 4  in Col 2 Lines [0030-0045]); and
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a single-pole or a two-pole fault in a three-phase electrical power supply system as taught by Yelgin in view of Girgis and Blumschein to further utilize a s method of supervising an electrical line for short circuits as taught by Vitins in order for current and voltage signals are relatively weighted by multiplying at least one of these signals by a weighting factor which is at least approximately free of phase rotation (in abstract).

15. Regarding to claim 21, Yelgin discloses the method according to claim 18,
However Yelgin in view of Girgis and Blumschein does not explicitly teach selecting a magnitude of the respective weighting factors in accordance with a respective configuration of the energy supply network.
However, Vitins teaches selecting a magnitude of the respective weighting factors in accordance with a respective configuration of the energy supply network (Fig. 1 Item 3 discloses a multiplier 3 provides a relative weighting between the current signal and the voltage signal in Col 2 Lines [0030-0045] & 1 Lines [0005-0011) ; and
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a single-pole or a two-pole fault in a three-phase electrical power supply system as taught by Yelgin in view of Girgis and Blumschein to further utilize a s method of supervising an electrical line for short circuits as taught by Vitins in order for current and voltage signals are relatively weighted by multiplying at least one of these signals by a weighting factor which is at least approximately free of phase rotation (in abstract).

16	Regarding to claim 22, Yelgin discloses the method according to claim 18, which comprises 
generating the error signal (Fig. 1-4 Item 19, 34 a, 34b & 35 discloses determine whether fault exists and fault type in Paragraph [0042, 0045 & 0062]) only if the overall result for at least one potential loop exceeds an error detection threshold value (Fig. 1-4 Item 15 discloses detecting a fault using values  above a predetermined threshold value in Paragraph [0026]).

17	Regarding to claim 23, Yelgin discloses the method according to claim 18, wherein: 
However Yelgin in view of Blumschein and Vitins  does not explicitly teach the respective result of evaluation of the respective protection criterion is a protection criteria-specific probability value, which indicates a probability, according to the protection criteria evaluated, of a presence of an error of a relevant error type; and
the respective overall result is a loop-specific probability value, which indicates a probability of a presence of an error of the relevant error type in the loop considered.
However, Girgis teaches the respective result of evaluation (Fig. 1 Item 54 discloses impedance calculations and fault classification in Col 8 Lines [0001-0010]) of the respective protection criterion is a protection criteria-specific probability value, which indicates a probability, according to the protection criteria evaluated, of a presence of an error of a relevant error type (Fig. 1 Item 54 discloses identifies the computed a posteriori probability weight factors in Col 2 Lines [0060-0067]) to Col 3 Lines [0001-0010]); and
the respective overall result is a loop (Fig. 1 Item 24 discloses impedance calculations and fault classification in Col 6 Lines [0019-0026]) -specific probability value, which indicates a probability of a presence of an error of the relevant error type in the loop considered (Fig. 1 Item 54 discloses identifies faults, the most commonly occurring type is the single-line-to-ground fault in Col 2 Lines [0060-0067]) to Col 3 Lines [0001-0010])  
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a single-pole or a two-pole fault in a three-phase electrical power supply system as taught by Yelgin in view of Blumschein and Vitins  to further utilize a method of estimating the steady-state post fault voltage and current sinusoids as taught by Girgis in order to provide fault type identification, distance protection and fault location.

18	Regarding to claim 25, Yelgin discloses the method according to claim 16, which comprises 
evaluating a respective protection criterion only if all measured values and/or derived values required for the evaluation of the respective protection criterion are available (Fig. 1-4 Item 34 a, 34b, & 35 discloses determine whether fault exists and fault type such as  a single-pole or a two-pole fault in Paragraph [0062]).

19	Regarding to claim 31, Yelgin discloses a method of generating an error signal indicating an error type (Fig. 1-4 Item 33 & 35 discloses determine a fault whether (balanced or unbalanced steps 33 a and or 33 b) and (single-pole or a two-pole step 36a or 36 b) of an error in a multi-phase electrical energy supply network (Fig. 1-4 Item 13 discloses a three-phase power transmission line in Paragraph [0040]), the method comprising:
acquiring measured values at least one measurement point (Fig. 1-4 Item 16 a discloses detecting measured values such as current/voltage in Paragraph [0041]) in the energy supply network (Fig. 1-4 Item 10) the measured values describing a current operating state of the energy supply network (Fig. 1-4 Item 16 discloses measured values to decide whether the operating state of the power transmission line 13 is or is not permissible in Paragraph [0041]);
transmitting the measured values to a protection device, the protection device (Fig. 1-4 Item 15 discloses protective devices received measured signals 16 a in Paragraph [0041-0042]) having an evaluation device (Fig. 1-4 Item 15 discloses protective devices with a control (not shown) to process the signals to determine fault in Paragraph [0041 & 0058]);
using the measured values in the evaluation device (Fig. 1-4 Item 15 discloses detect measured values  in the form of current and voltage measured values at measurement points 16 a and 16 b in Paragraph [0041-0042]) to evaluate each potential loop (Fig. 1-4 Item 13 discloses a three-phase power transmission line in Paragraph [0040 & 0042]) of the energy supply network (Fig. 1-4 Item 10) that may be affected by an error (Fig. 1-4 Item 19 discloses identified at the fault location in Paragraph [0041 & 0045]) with respect to a recognition of the error type (Fig. 1-4 Item 33 & 35 discloses determine a fault whether (balanced or unbalanced steps 33 a and or 33 b) and (single-pole or a two-pole step 36a or 36 b) of the error (Fig. 1-4 Item 15 discloses detects possible occurrence of faults for example shorts or ground faults, in Paragraph [0041]); and 
for each potential loop (Fig. 1-4 Item 13 discloses a three-phase power transmission line in Paragraph [0040]), evaluating the measured values and/or values derived from the measured values by applying at least two different protection criteria, wherein each of the at least two protection criteria (Fig. 1-4 Item 35 discloses determine a fault due to step 35 to determine whether this is a single-pole or a two-pole (step 36a or 36 b) fault in Paragraph [0041 & 0062-0064]), is capable of  identifying the same error type (Fig. 1-4 Item (step 35a or 35b) discloses determine a fault such as single-pole/two-pole  balance/unbalanced (step 33a or 33 b) fault in Paragraph [0041 & 0062-0064]) of the error present in the respective loop thus evaluated (Fig. 1-4 Item 15 discloses determine fault location 19 in the power network 10 in Paragraph [0040]);;
wherein each of the protection criteria (Fig. 1-4 Item 33 & 35 discloses determine a fault due to (balanced or unbalanced steps 33 a and or 33 b) and (single-pole or a two-pole step 36a or 36 b) in Paragraph [0041 & 0061-0064]) is capable of identifying the error type (Fig. 1-4 Item 33 & 35 discloses determine a fault whether (balanced or unbalanced steps 33 a and or 33 b) and (single-pole or a two-pole step 36a or 36 b) of the error (Fig. 1-4 Item 19 discloses identified at the fault location in Paragraph [0041 & 0045]) present in the respective loop (Fig. 1-4 Item 13) thus evaluated;
multiplying (Fig. 1-4 Item 44) a result of the evaluation of the respective protection criterion (Fig. 1-4 Item 44 discloses a fault identification (33a, 33b, 35a, &35b pole or balance type) algorithm multiplied by a factor m in Paragraph [0065-0066]); 
if an error is present, generating the error signal (Fig. 1-4 Item 19, 34 a, 34b & 35 discloses determine whether fault exists and fault type in Paragraph [0042, 0045 & 0062]) in consideration of all available results for the evaluation of the protection criteria (Fig. 1-4 Item 34 a & 34b discloses determine whether fault exists and fault type in Paragraph [0062-0064]).
However Yelgin does not explicitly teach at least a second protection criteria is capable of independently identifying the same error type
However, Girgis teaches at least a second protection criteria is capable of independently (Fig. 1-2 Item 80 & 82 discloses determine faults from simultaneously processes voltage and current data samples in two separate in Col 9 Lines [0038-0067]) identifying the same error type (Fig. 1-2 Item 54 discloses identifies the computed a posteriori probability weight factors in Col 2 Lines [0060-0067]) to Col 3 Lines [0001-0010]); and
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a single-pole or a two-pole fault in a three-phase electrical power supply system as taught by Yelgin to further utilize real time to the actual condition of each phase of the line, faulted as taught by Girgis in order to compute a posteriori probabilities indicative of a faulted phase to highly accurate values,  (in abstract).
However Yelgin in view of Girgis does not explicitly teach error type of the error, wherein the error type of the error is selected from the group consisting of an error direction and a defective loop; 
However, Blumschein teaches error type of the error, wherein the error type of the error is selected from the group consisting of an error direction and a defective loop (Fig. 1, 6-7 Item step 68 discloses In this case a forwards direction means the detection of an error from the direction of the monitored power supply line, while a backwards direction enables an external error outside the monitored line to be deduced in Paragraph [0063]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a single-pole or a two-pole fault in a three-phase electrical power supply system as taught by Yelgin in view of Girgis to further utilize monitoring a power supply line supplied at one end for ground faults as taught by Blumschein in order for direction measurement algorithm for a phase-ground loop detects a forwards direction while a backwards direction is detected for the other phase-ground loop in Paragraph [0006]).
However Yelgin in view of Girgis and Blumschein does not explicitly teach multiplying a result by a weighting factor to form a weighted result;
for each potential loop combining all the weighted results to form an overall result; and
However, Vitins teaches multiplying a result by a weighting factor to form a weighted result (Fig. 1 Item 3 discloses a multiplier 3 provides a relative weighting between the current signal and the voltage signal in Col 2 Lines [0030-0045]);
for each potential loop combining (Fig. 1 Item 4, 5, & 10 discloses an add, subtract, and combining member in Col 2 Lines [0025-0045] & Col 3 Lines [0001-0005]) all the weighted results to form an overall result (Fig. 1 Item 3 discloses a multiplier 3 provides a relative weighting between the current signal and the voltage signal in Col 2 Lines [0030-0045]); and
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a method for production of a fault signal which indicates a single-pole or a two-pole fault in a three-phase electrical power supply system as taught by Yelgin in view of Girgis and Blumschein to further utilize a s method of supervising an electrical line for short circuits as taught by Vitins in order for current and voltage signals are relatively weighted by multiplying at least one of these signals by a weighting factor which is at least approximately free of phase rotation (in abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868